         Case 2:18-cv-00028-NDF Document 27 Filed 10/02/18 Page 1 of 2
                                                                                     FILED


                   IN THE UNITED STATES DISTRICT COURT
                                                                                  4:28 pm, 10/2/18
                        FOR THE DISTRICT OF WYOMING                            Stephan Harris
                                                                               Clerk of Court

 ALPS PROPERTY & CASUALTY
 INSURANCE COMPANY,

                             Plaintiff,
 vs.                                            Case No: 18-CV-28-F

 NICK E. BEDUHN; GOPPERT, SMITH
 & BEDUHN; KURT ACTON; TANNER
 BEEMER; and DAROLD BROWN,

                         Defendants.

                               ORDER TO SHOW CAUSE


       This matter is before the Court on its own notice. On September 14, 2018, Defendant

ALPS Property & Casualty Insurance Company (“ALPS”) moved for summary judgment

in this matter. (Doc. 24). Defendants Nick E. Beduhn, Goppert, Smith & Beduhn, Kurt

Acton, Tanner Beemer, and Darold Brown (collectively, “Defendants”) have not filed

responses to this motion. Pursuant to Local Rule, Defendants should have filed responses

within 14 days of ALPS’s filing, on or before September 28, 2018. U.S.D.C.L.R.

7.1(b)(2)(A).

       IT IS ORDERED that the Defendants have until October 8, 2018 to show cause why

they have failed to respond to the ALPS’s Motion for Summary Judgment. Additionally,

the Defendants shall file their responses to ALPS’s Motion for Summary Judgment on or

before October 8, 2018. Failure to file responses or to provide the Court with a justification
        Case 2:18-cv-00028-NDF Document 27 Filed 10/02/18 Page 2 of 2



for failure to file responses may result in the Court considering the motion confessed and

granting ALPS’s motion.
                   QG
      Dated this         day of October, 2018.



                                         NANCY D. FREUDENTHAL
                                         UNITED STATES DISTRICT JUDGE




                                            2
